Exhibit 10.1

ALARM.COM HOLDINGS, INC.

2018 EXECUTIVE BONUS PLAN

1.    Purpose. As part of its executive compensation program, Alarm.com
Holdings, Inc. (the “Company”) has designed this 2018 Executive Bonus Plan (the
“Bonus Plan”) for the 2018 calendar year. The Bonus Plan operates under, and is
part of, the Alarm.com Holdings, Inc. 2015 Equity Incentive Plan (the “2015
Plan”), which has been approved by the Board and the Company’s stockholders. The
Bonus Plan provides Participants with incentive awards, paid in cash and/or
shares of Common Stock, based on the achievement of objectively determinable
performance goals. The Bonus Plan is intended to permit the payment of bonuses
that may qualify as Performance-Based Compensation.

2.    Definitions. Defined terms not explicitly defined in the Bonus Plan but
defined in the 2015 Plan shall have the same definitions as in the 2015 Plan.

(a)    “Bonus Award” means, with respect to each Participant, the award
determined pursuant to Section 5(f) below, which is subject to the Committee’s
authority under Section 5(f).

(b)    “Code” means the Internal Revenue Code of 1986, as amended.

(c)    “Committee” means the Compensation Committee of the Board (or a
subcommittee thereof), or such other committee of the Board (including, without
limitation, the full Board) to which the Board has delegated power to act under
or pursuant to the provisions of the 2015 Plan; provided, however, that with
respect to payments under the Bonus Plan intended to qualify as
Performance-Based Compensation, the Committee shall consist, to the extent
required by Section 162(m), solely of two or more members of the Board who
qualify as “outside directors” within the meaning of Section 162(m).

(d)    “Maximum Bonus Award” means, as to any Participant for the Performance
Period, the maximum award that may be granted to the Participant under the Bonus
Plan. In no event may the Maximum Bonus Award paid in respect of a calendar year
exceed the amount specified in Section 3(d) of the 2015 Plan.

(e)    “Participant” means an eligible officer selected by the Committee, in its
sole discretion, to participate in the Bonus Plan.

(f)    “Payout Determination Date” means the date upon which the Committee
determines the amounts payable pursuant to the Target Bonus Award with respect
to the completed Performance Period, in accordance with Section 5(f).

(g)    “Payout Formula” means, as to any Performance Period, the formula or
payout matrix established by the Committee pursuant to Section 5 in order to
determine the Bonus Awards (if any) to be paid to each Participant. The Payout
Formula may be (but is not required to be) expressed as a percentage (which may
be more than 100%) of the Target Bonus Award. The Payout Formula may differ from
Participant to Participant and, with respect to any one Participant in a given
Performance Period.



--------------------------------------------------------------------------------

(h)    “Performance-Based Compensation” means compensation that is intended to
qualify as “performance-based compensation” within the meaning of
Section 162(m).

(i)    “Performance Goals” means the goal(s) (or combined goal(s)) determined by
the Committee, in its sole discretion, to be applicable to a Participant with
respect to a Bonus Award including, as set forth in Sections 13(nn) and 13(oo)
of the 2015 Plan. The criteria set forth in Sections 13(nn) or 13(oo) of the
2015 Plan may relate to the Company, one or more of its Affiliates or one or
more of its or their divisions or units, or any combination of the foregoing,
and may be applied on an absolute basis and/or be relative to one or more peer
group companies or indices, or any combination thereof, all as the Committee
shall determine.

(j)    “Performance Period” means the 2018 calendar year.

(k)    “Section 162(m)” means Section 162(m) of the Code, or any successor to
Section 162(m), as such Section may be interpreted from time to time by the
Internal Revenue Service, whether by regulation, notice or otherwise.

(l)    “Target Bonus Award” means the target award payable under the Bonus Plan
to a Participant for the Performance Period, as determined by the Committee in
accordance with Section 5(c).

(m)    “Target Determination Cutoff Date” means the latest possible date that
will not jeopardize a Target Bonus Award’s qualification as Performance-Based
Compensation.

(n)    “Target Determination Date” means the date or dates upon which the
Committee sets the Performance Goals and each Participant’s Target Bonus Award
with respect to the Performance Period, in accordance with Sections 5(b) and
5(c).

3.    Plan Administration.

(a)    The Committee shall be responsible for the general administration and
interpretation of the Bonus Plan and for carrying out its provisions. Subject to
the requirements for qualifying compensation as Performance-Based Compensation,
the Committee may delegate specific administrative tasks to Company employees or
others as appropriate for proper administration of the Bonus Plan. Subject to
the limitations on Committee discretion imposed under Section 162(m), the
Committee shall have such powers as may be necessary to discharge its duties
hereunder, including, but not by way of limitation, the following powers and
duties, but subject to the terms of the Bonus Plan:

(i)    authority to adopt Performance Goals and Target Bonus Awards under the
Bonus Plan for the Performance Period on or prior to the Target Determination
Cutoff Date, to the extent applicable;

(ii)    authority to determine eligibility and the amount, form, manner and time
of payment of any Bonus Awards hereunder, including authority to exercise
negative discretion in reducing any Maximum Bonus Award;

(iii)    authority to construe and interpret the terms of the Bonus Plan;

 

2



--------------------------------------------------------------------------------

(iv)    authority to prescribe forms and procedures for purposes of Bonus Plan
participation and distribution of Bonus Awards; and

(v)    authority to adopt rules, regulations and bylaws and to take such actions
as it deems necessary or desirable for the proper administration of the Bonus
Plan.

(b)    Any rule or decision by the Committee that is not inconsistent with the
provisions of the Bonus Plan or the 2015 Plan shall be conclusive and binding on
all persons, and shall be given the maximum deference permitted by law.

4.    Eligibility. Participation in the Bonus Plan is at the discretion of the
Committee. Officers of the Company who are regularly employed (full or part
time) during the Performance Period and who are subject to Section 16 of the
Securities Exchange Act of 1934, are eligible to participate in the Bonus Plan.
If an officer is hired after the beginning of the Performance Period, the
Committee shall have the discretion to determine whether such officer should be
eligible to participate in the Bonus Plan. If the Participant’s Bonus Plan
target percent changes during the Performance Period, the officer’s Target Bonus
Award will be pro-rated based on those adjusted figures as follows: the Target
Bonus Award will be based on the number of days in the Performance Period with
the former Bonus Plan annual bonus target percent and the number of days in the
Performance Period with the new Bonus Plan annual target percent. A Participant
must be employed through the payment date to earn any award under this Bonus
Plan; if the Participant’s employment terminates before the payment date of any
Bonus Award, the Participant will not be eligible to receive a Bonus Award, or
any portion of a Bonus Award, except as provided in an applicable severance plan
or in an individual employment or retention agreement with such Participant. If
a Participant is on a leave of absence for a portion of the Performance Period,
the Participant will be eligible for a Bonus Award under the Bonus Plan based on
actual salary earned during the Performance Period (exclusive of any salary
replacement benefits paid during the leave via insurance).

5.    Bonus Awards.

(a)    Bonus Plan Components. The Bonus Plan components are: (i) the Performance
Goals; (ii) the Target Bonus Award; (iii) the Maximum Bonus Award; and (iv) the
Bonus Award.

(b)    Performance Goal Determination. On the Target Determination Date, the
Committee, in its sole discretion, shall establish the Performance Goals for
each Participant for the Performance Period. Such Performance Goals shall be set
forth in writing on or prior to the applicable Target Determination Cutoff Date,
and the achievement of such Performance Goals shall be substantially uncertain
at such time.

(c)    Target Bonus Award. On the Target Determination Date, the Committee, in
its sole discretion, shall designate a Target Bonus Award for each Participant.
Each Participant’s Target Bonus Award shall be set forth in writing on or prior
to the Target Determination Cutoff Date. The Participant’s Bonus Award is
calculated, in part (as further described below), by reference to his or her
Target Bonus Award.

 

3



--------------------------------------------------------------------------------

(d)    Maximum Bonus Award. Subject to Section 2(e) above, the Maximum Bonus
Award that may be earned by a Participant is 150 percent of the Participant’s
Target Bonus Award.

(e)    Payout Formula. On the Target Determination Date, the Committee, in its
sole discretion, shall establish the Payout Formula for purposes of determining
the Bonus Award that may be earned by each Participant. Each Payout Formula
(a) shall be set forth in writing on or prior to the Target Determination Cutoff
Date, (b) shall provide for the payment of a Participant’s Bonus Award if the
Performance Goals for the Performance Period are achieved, and (c) may provide
for a Bonus Award payment greater than or less than the Participant’s Target
Bonus Award (i.e., a Maximum Bonus Award and a threshold award), depending upon
the extent to which the Performance Goals are achieved. Notwithstanding the
preceding, in no event shall a Participant’s Bonus Award for any Performance
Period exceed the Maximum Bonus Award.

(f)    Determination of the Bonus Award. On the Payout Determination Date, the
Committee shall determine and certify in writing (which may be by approval of
the minutes in which the certification was made) the extent to which the
Performance Goals applicable to each Participant for the Performance Period were
achieved or exceeded. The Bonus Award for each Participant shall be determined
by applying the Payout Formula to the level of actual performance that has been
certified by the Committee. Notwithstanding any contrary provision of the Bonus
Plan, the Committee, in its sole discretion, may eliminate or reduce the Bonus
Award payable to any Participant below that which otherwise would be payable
under the Payout Formula in its discretion.

6.    Bonus Award Payment.

(a)    Right to Receive Payment. Each Bonus Award under the Bonus Plan shall be
paid solely from the general assets of the Company. Nothing in the Bonus Plan
shall be construed to create a trust or to establish or evidence any
Participant’s claim of any right to payment of a Bonus Award other than as an
unsecured general creditor with respect to any payment to which he or she may be
entitled.

(b)    Form of Payment of Bonus Awards. Except as otherwise determined by the
Committee, subject to Section 4, the Company shall distribute a Participant’s
Bonus Award to the Participant in the form of cash and/or shares of Common
Stock, as determined by the Committee, in its sole discretion, on the Payout
Determination Date. Subject to Section 6(d), a Participant’s Bonus Award shall
be paid to the Participant as soon as is practicable following the Payout
Determination Date for the Performance Period, but in no event later than the
15th day of the third calendar month after the end of the calendar year in which
the Participant’s Bonus Award is no longer subject to a substantial risk of
forfeiture, within the meaning of Treasury Regulation Section 1.409A-1(d).
Payments under this Bonus Plan shall be made in a manner that complies with
Treasury Regulation Section 1.409A-1(b)(4) and this Bonus Plan shall be
construed in accordance with such provision.

(c)    Tax Withholding. The Company will withhold from any payments under the
Bonus Plan and from any other amounts payable to a Participant by the Company
any amount required

 

4



--------------------------------------------------------------------------------

to satisfy the income and employment tax withholding obligations arising under
applicable federal and state laws in respect of a Bonus Award. Without limiting
the forgoing, with respect to any portion of a Bonus Award paid in shares of
Common Stock, the Company may, in its sole discretion, satisfy all or any
portion of its tax withholding obligations by (i) causing a Participant to
tender a cash payment, (ii) permitting a Participant to enter into a “same day
sale” commitment, if applicable, with a broker-dealer whereby the Participant
irrevocably elects to sell a portion of the shares of Common Stock to satisfy
the Company’s withholding obligation and whereby the broker-dealer irrevocably
commits to forward the proceeds necessary to satisfy the Company’s withholding
obligation directly to the Company, or (iii) withholding from any shares of
Common Stock otherwise issuable to a Participant a number of whole shares having
a fair market value as of the date of payment not in excess of the minimum
amount of tax required to be withheld by the Company by law. The Company may
require the Participant to satisfy any remaining amount of the tax withholding
obligations by tendering a cash payment. Each Participant is encouraged to
contact his or her personal legal or tax advisors with respect to the benefits
provided by the Bonus Plan. Neither the Company nor any of its employees,
directors, officers or agents are authorized to provide any tax advice to
Participants with respect to the benefits provided under the Bonus Plan.

(d)    Deferral. The Committee may defer payment of Bonus Awards payable in cash
pursuant to Section 6(b), or any portion thereof, to Participants in accordance
with Section 409A of the Code as the Committee, in its sole discretion,
determines to be necessary or desirable to preserve the deductibility of such
amounts under Section 162(m). In addition, the Committee, in its sole
discretion, may permit a Participant to defer receipt of the payment of cash
that would otherwise be delivered to a Participant under the Bonus Plan. Any
such deferral elections shall comply with the requirements of Section 409A of
the Code, and shall be subject to such rules and procedures as shall be
determined by the Committee in its sole discretion.

7.    Amendment and Termination of the Bonus Plan. The Committee may amend,
modify, suspend or terminate the Bonus Plan, in whole or in part, at any time,
including adopting amendments deemed necessary or desirable to correct any
defect or to supply omitted data or to reconcile any inconsistency in the Bonus
Plan or in any Bonus Award granted hereunder; provided, however, that no
amendment, alteration, suspension or discontinuation shall be made that would
(i) increase the amount of compensation payable pursuant to such Bonus Award,
(ii) cause compensation that is, or may become, payable hereunder to fail to
qualify as Performance-Based Compensation, or (iii) change the payment dates of
any shares of Common Stock if such change would fail to comply with the
requirements of Section 409A of the Code. To the extent necessary or advisable
under applicable law, including Section 162(m), Bonus Plan amendments shall be
subject to stockholder approval. At no time before the actual distribution of
funds to Participants under the Bonus Plan shall any Participant accrue any
vested interest or right whatsoever under the Bonus Plan except as otherwise
stated in the Bonus Plan.

8.    Bifurcation of the Bonus Plan. It is the intent of the Company that the
Bonus Plan, and all payments made hereunder, satisfy and be interpreted in a
manner that, in the case of Participants whose compensation is subject to the
limitations on deductibility of compensation provided under Section 162(m) and
whose payment hereunder is intended to qualify as Performance-Based
Compensation, qualify as Performance-Based Compensation. Any provision,
application or interpretation of the Bonus Plan inconsistent with this intent to
satisfy the requirements of

 

5



--------------------------------------------------------------------------------

Section 162(m) shall be disregarded. However, notwithstanding anything to the
contrary in the Bonus Plan, the provisions of the Bonus Plan may at any time be
bifurcated by the Board or the Committee in any manner so that certain
provisions of the Bonus Plan or any payment intended (or required) to satisfy
the applicable requirements of Section 162(m) are applicable only to persons
whose compensation is subject to the limitations on deductibility of
compensation provided under Section 162(m) and whose payment hereunder is
intended to qualify as Performance-Based Compensation.

9.    No Guarantee of Employment. The Bonus Plan is intended to provide a
financial incentive to Participants and is not intended to confer any rights to
continued employment upon Participants whose employment will remain at-will and
subject to termination by either the Company or Participant at any time, with or
without cause or notice.

10.    Recovery. Any amounts paid (or shares of Common Stock granted) under this
Bonus Plan will be subject to recoupment in accordance with any clawback policy
that the Company is required to adopt pursuant to the listing standards of any
national securities exchange or association on which the Company’s securities
are listed or as is otherwise required by the Dodd-Frank Wall Street Reform and
Consumer Protection Act or other applicable law. No recovery of compensation
under such a clawback policy will be an event giving rise to a right to resign
for “good reason” or “constructive termination” (or similar term) under any plan
of or agreement with the Company.

 

6